                Case 19-00308 Doc 119 Filed 08/10/21 Page 1 of 1
          Case 8:20-cv-02871-TDC Document 18 Filed 08/10/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND



 DARYL ANTHONY GREEN,

         Appellant,

         V.



 PRINCE GEORGE'S COUNTY OFFICE OF                   Civil Action No. TDC-20-2871
 CHILD SUPPORT ENFORCEMENT and                      Civil Action No. TDC-20-3183
 PRINCE GEORGE'S COUNTY
 MUNICIPAL CORPORATION,

         Appellees.




                                         ORDER


        For the reasons stated in the accompanying Memorandum Opinion,it is hereby ORDERED

that:


        1.    The appeals in Case No. TDC-20-2871 and Case No. TDC-20-3183 are

              DISMISSED for lack ofjurisdiction.

        2.    The Clerk shall close Case No. TDC-20-2871 and Case No. TDC-20-3183.




Date: August 10, 2021
                                                   THEODORE D. CHUANG.
                                                   United States District Juds
